In re Kenneth E. Jaye, applying for writs of certiorari, prohibition, mandamus, and stay order. Parish of Orleans. No. 271-005.
Writ granted. Contempt adjudication by trial judge reversed and set aside. The finding of direct contempt was improper because there was no “contumacious failure to comply with a subpoena or summons to appear in court” as required by La.C.Cr.P. art. 21(2). No other basis for a finding of direct contempt existed. Accordingly, case is remanded to the trial judge to proceed in this matter as set forth for constructive contempt. La.C.Cr.P. art. 23 et seq.